Citation Nr: 0002885	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of a left shoulder dislocation, for the 
period prior to May 28, 1998, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999).

2.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of a left shoulder dislocation, for the 
period from May 28, 1998, to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321 (1999).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1956 to 
January 1958.

This appeal arises from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted a 20 percent disability 
evaluation for service connected post-operative residuals of 
a left shoulder dislocation.   

In January 1997, this matter was remanded to afford the 
veteran a personal hearing before a member of the Board of 
Veterans' Appeals (Board) at the RO.  On September 19, 1997, 
a Travel Board hearing was held before Iris S. Sherman, who 
is a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).  This matter was again remanded by the 
Board for additional development in February 1998.

By a May 1999 rating decision, the RO, in pertinent part, 
granted an increased rating to 30 percent for post-operative 
residuals of left (minor) shoulder dislocation with 
limitation of motion and mild degenerative changes, effective 
from May 28, 1998.  By the same rating decision, the RO also 
determined that a separate evaluation for arthritis was not 
warranted.  A supplemental statement of the case was also 
issued in May 1998.   

Since the May 1999 rating decision granted an increased 
rating for the left shoulder disability effective from May 
28, 1998, there are now two issues before the Board: (1) 
Entitlement to a rating in excess of 20 percent for post-
operative residuals of a left shoulder dislocation, for the 
period prior to May 28, 1998, and (2) Entitlement to a rating 
in excess of 30 percent for post-operative residuals of a 
left shoulder dislocation, for the period from May 28, 1998.  
Moreover, the issue of entitlement to an extraschedular 
rating has also been raised, and is discussed further in the 
Remand section below.

The Board further notes that in a September 1994 written 
statement, the veteran appeared to raise a claim concerning 
service connection for a psychiatric disability as secondary 
to his service connected left shoulder disability.  Since 
this matter has not been developed or certified for appeal, 
and inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for initial consideration.
 
REMAND

The veteran essentially contends that he is entitled to a 
rating in excess of 20 percent for post-operative residuals 
of a left shoulder dislocation, for the period prior to May 
28, 1998, and to a rating in excess of 30 percent for post-
operative residuals of a left shoulder dislocation, for the 
period from May 28, 1998.

As noted in a prior remand, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

The Board finds that the VA joint examination conducted in 
May 1998 failed to provide information as to whether the 
veteran's left shoulder exhibited excess fatigability, 
incoordination, or ankylosis (favorable or unfavorable).  
Moreover, as the RO has made a determination that the 
veteran's 30 percent rating is effective from May 28, 1998, 
the Board is in need of a medical review of the veteran's 
medical history and an opinion concerning the DeLuca 
considerations of functional ability, repeated use, weakened 
movement, excess fatigability and/or incoordination for the 
period prior to May 28, 1998.  A new VA orthopedic 
examination is therefore necessary, as detailed below.

The Board stresses to the veteran that, although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim for an increased 
rating, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Federal regulations also state, in 
pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

Additionally, the Board notes that in its earlier remand, it 
had asked the RO to obtain the veteran's complete outpatient 
treatment records from the West Haven VA Medical Center 
(VAMC) and any other known VA records since May 1995.  In a 
March 1998 written statement, the veteran indicated, in part, 
that he had received periodic treatment at the VA Hospital in 
Bay Pines, Florida.  It does not appear, however, that these 
records have been requested.  An attempt to obtain these 
records and associate them with the claims file prior to the 
new orthopedic examination must be made.  The Court has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Furthermore, the Court held that where "the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  See also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA medical records are in constructive 
possession of the Secretary and the Board, and must be 
obtained if the material could be determinative of the 
claim).

The most recent medical treatment records pertaining to the 
veteran were associated with the claims file in April 1999.  
To ensure that the veteran's claims will receive a fully 
informed evaluation, clinical data taking into account the 
condition of the veteran's left shoulder, since April 1999, 
should be obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 
(1999).

Finally, during his hearing testimony and throughout the 
course of his appeal, the veteran has asserted that the 
symptoms of his left shoulder disability have hampered his 
ability to work and have even caused him to contemplate 
closing his machine shop.  In Spurgeon v. Brown, 10 Vet. App. 
194 (1997), the Court concluded that a remand was required 
due to the Board's failure to notify the appellant in that 
case that he was responsible for furnishing employment 
records to support his claim that his service-connected wrist 
disability affected his employment.  In this case, the 
appellant should be notified of the need to submit evidence 
that his left shoulder disability, standing alone, causes 
marked interference with employment or has required frequent 
periods of hospitalization.  Therefore, the issue of 
entitlement to an extraschedular evaluation is not ripe for 
appellate review and must be Remanded for due process 
requirements.

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should contact the VA 
Hospital in Bay Pines, Florida and 
request any and all treatment records it 
has pertaining to treatment of the 
veteran.  Any other pertinent VA medical 
records documenting treatment of the 
veteran's left shoulder subsequent to 
April 1999, which have not already been 
associated with the claims file, should 
be obtained and made part of the record 
(including any such records from the 
West Haven VAMC). 

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected left shoulder disability since 
April 1999.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment 
since 1993, due to his left shoulder 
disability.  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his left shoulder 
disability in support of his claim for an 
extraschedular evaluation.  Any medical 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file. 

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
of the left shoulder.  The provisions of 
38 C.F.R. § 3.655 should be adhered to if 
the veteran fails to report for the 
examination without good cause.

5.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the left shoulder.  The claims folder 
must be made available to the examiner 
and reviewed by him/her before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests as 
the examiner deems necessary should be 
performed.

a.  The examiner should note 
the ranges of motion of the 
left shoulder, with normal 
forward elevation being to 180 
degrees, normal abduction being 
to 180 degrees, and normal 
internal and external rotation 
being to 90 degrees. 

b.  The examiner should be 
asked to determine whether the 
veteran's left shoulder 
exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to 
the service-connected 
disability; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.

c.  The examiner should also be 
asked to express an opinion on 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the left shoulder is used 
repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
ankylosis due to pain on use or 
during flare-ups.

d.  The examiner should also 
review the claims file as it 
relates to the veteran's 
medical history prior to May 
28, 1998.  To the extent 
possible, he or she should 
determine whether, for the 
period prior to May 28, 1998, 
the veteran's left shoulder 
exhibited weakened movement, 
excess fatigability, or 
incoordination attributable to 
the service-connected 
disability; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  The examiner 
should also be asked to express 
an opinion on whether, for the 
period prior to May 28, 1998, 
pain could have significantly 
limited functional ability 
during flare-ups or when the 
veteran's left shoulder was 
used repeatedly over time. This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
ankylosis due to pain on use or 
during flare-ups.

e.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

6.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claims to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1999).  

9.  Following the completion of the 
foregoing, the RO should review the 
issues of the rating to be assigned the 
post-operative residuals of a left 
shoulder dislocation, for the period 
prior to and from May 28, 1998, to 
include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  If any benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case, to include discussion of DeLuca, 
the provisions of 38 C.F.R. § 3.321(b) 
pertaining to extraschedular ratings and 
the provisions of 38 C.F.R. § 3.655, if 
appropriate.  The veteran and his 
representative (if any) should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

